DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that using autocorrelation (acf) and partial autocorrelation functions (pacf) to select a window of data to use in a model is not equivalent to using acf/pacf as inputs to a model.  This argument is respectfully not persuasive, as applicant is arbitrarily drawing a line to exclude the acf/pacf use here from counting as "inputs".  There is no reason that window selection must be excluded from being part of the model.  Window selection for the model requires inputs to be performed, and the acf/pacf results of the reference are being provided to the modeling system so that they can be used to perform window selection, thereby enabling the rest of the model to be run.  See the cited features from p.6 of the Flores reference, which note that "one of them has a compact input-layer corresponding to the representative lag window with the delays determined using the acf and pacf functions".  This layer requires use the use of acf and pacf functions to operate, and one would reasonably consider them to be inputs to it.  One could thus reasonably interpret the model to include the window selection process.  Absent the instant claims further defining their model to elaborate how the input acf/pacf were used (presumably in a manner other than for window selection), the arguments are not persuasive.
In view of the above, the 35 USC 103 rejections are maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 8, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (U.S. Publication No. 2016/0180220 A1) in view of Lv., “A new algorithm for network traffic prediction” and Flores (Flores, J. H. F., Engel, P. M., & Pinto, R. C. (2012, June). Autocorrelation and partial autocorrelation functions to improve neural networks models on univariate time series forecasting. In The 2012 International Joint Conference on Neural Networks (IJCNN) (pp. 1-8). IEEE.).
As to claim 1, Boettcher discloses, a controller for an energy plant, the controller (Figure 3) comprising:
a data collector coupled to a device of the energy plant, the operating data aggregator (310) configured to: obtain a time series of a performance variable associated with the device; obtain an auto-correlation function data of the device based on the time series of the performance variable associated with the device, (Paragraph [0003], lines 3-8, the system includes an operating data aggregator module (310) configured to collect a first set of operating data for the building equipment corresponding to a 
a model generator module (314) coupled to the data collector, the model generator module configured to generate an electronic model of the device [based on] the auto-correlation function data and the partial auto-correlation function [[…]], (examiner notes that while this reference discloses the language above, it does not when taken alone disclose the full claim language – see the citations of Lv and Flores below; Paragraph [0009], lines 8-12, the system further includes a model generator module configured to generate a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data, para. [0014]); and
a predictor (316) coupled to the data collector, the predictor configured to predict a first time, at which a future event of the device is predicted to occur, based on the electronic model, (Paragraphs [0004], lines 1-6, adaptively updating the predictive model includes generating a new set of model coefficients for the predictive model, determining whether the new set of model coefficients improves a fit of the predictive model to a set of operating data relative to a previous set of model coefficients used in the predictive model).
Boettcher does not disclose obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function.
Lv teaches obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function, (Lv, Page 2, Section 2.2, first, we can acquire the autocorrelation function of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Lv to obtain a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function. Doing so enables one to obtain a stationary data sample, (Lv, Page 2).
Boettcher in view of Lv does not explicitly disclose a model generator module coupled to the data collector, the model generator module configured to generate an electronic model of the device using both the auto-correlation function data and the partial auto-correlation function data as inputs to the model;
Flores teaches the model generator module configured to generate an electronic model of the device using both the auto-correlation function data and the partial auto-correlation function data as inputs to the model (examiner notes that acf and pacf refer to autocorrelation function and partial autocorrelation function respectively; p.5, The acf and pacf functions are used in two different moments. In the beginning of the modeling, to obtain the input representative lag window, or the representative time-delays needed, and after the modeling to analyse the residuals ... namely to test the capabilities of the acf and pacf function as tools to improve the building of the ANN model; p.6 To assess the contribution of the acf and pacf functions to produce more compact models ...  One of them has a compact input-layer corresponding to the representative lag window with the delays determined using the acf and pacf functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher in view of Lv to utilize both the acf and pacf in its 

Regarding claim 2, Boettcher discloses the controller of claim 1, wherein the future event is the performance variable with the device reaching a predetermined threshold, (Paragraph [0003], lines 12-19, the system further includes a test statistic module (320) configured to generate a test statistic based on a difference between the first set of model coefficients and the second set of model coefficients and a critical value module (322) configured to calculate a critical value for the test statistic The system further includes a hypothesis testing module (324) configured to perform a statistical hypothesis test).

Regarding claim 3, Boettcher discloses the controller of claim 1, wherein the predictor is configured to predict, at a second time, the first time, at which the future event of the device is predicted to occur, the first time after the second time, (Paragraph [0003], lines 9-12, to generate a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data).

Regarding Claim 4, claim 4 remains cancelled.

Regarding claim 5, Boettcher discloses the controller of claim 1, wherein:
the auto-correlation function data indicates a correlation between the time series of the device and a lagged time series of the device (Paragraph [0014], lines 1-5, the system includes an auto-correlation corrector configured to remove an auto-correlated error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients), and


Regarding claim 6, Boettcher discloses the controller of claim 1, 
wherein the model generator is configured to generate the electronic model of the device based on the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0003], lines 12-17, the system further includes a test statistic module configured to generate a test statistic based on a difference between the first set of model coefficients and the second set of model coefficients and a critical value module configured to calculate a critical value for the test statistic)
wherein the predictor is configured to predict the first time, at which the future event of the device is predicted to occur, based on the electronic model.

Regarding claim 8, Boettcher discloses the controller of claim 6, further comprising a stationary data processor (306) coupled to the data collector, the stationary data processor configured to:
determine a stationarity of the auto-correlation function data of the device based on the partial auto-correlation function data of the device, (Paragraph [0127], lines 7-10, the test statistic also considers random variation of the changes of the model coefficients even when the model is stationary); and

wherein the model generator is configured to obtain the electronic model based on the differenced operating on the auto-correlation function data of the device, (Paragraph [0003], lines 13-16, the system further includes a test statistic module (320) configured to generate a test statistic based on a difference between the first set of model coefficients and the second set of model coefficients).

Regarding claim 12, Boettcher discloses the controller of claim 1, further comprising:
a model evaluator coupled to the predictor, the model evaluator configured to compare the future event and an actual event of the device to evaluate an accuracy of the model, (Paragraph [0055] lines 10-12, automated measurement and validation (AM&V) layer (212) may compare a model-predicted output with an actual output from building subsystems to determine an accuracy of the model).

Regarding claim 14, Boettcher discloses the controller (Figure 3), further comprising: 
a device controller coupled to the predictor and the device, the device controller configured to automatically configure the device according to the predicted future event and the first time, at which the predicted future event is predicted to occur, (Paragraph [0007], lines 1-4, the system includes a 

As to claim 15, Boettcher discloses, a method for operating an energy plant, the method comprising:
obtaining a time series of performance variable associated with a device in the energy plant, (Paragraph [0015], lines 4-6, teaches the method includes collecting, by an operating aggregator module of an equipment adaptation system);
obtaining an auto-correlation function data of the device based on the time series of the performance variable associated with the device, (Paragraph [0015], lines 6-9, a first set of operating data for the building equipment corresponding to a first time period and a second set of operating data for the building equipment corresponding to a second time period);
generating an electronic model of the device based on the auto-correlation function data and the partial auto-correlation function data, (examiner notes that while this reference discloses the language above, it does not when taken alone disclose the full claim language – see the citations of Lv and Flores below; Paragraph [0015], lines 9-14, the method further includes generating, by a model generator module of the equipment model adaptation system, a first set of model coefficients for the predictive model using the first set of operating data and a second set of model coefficients for the predictive model using the second set of operating data); and
predicting a first time, at which a future event of the device is predicted to occur, based on the electronic model, (Paragraph [0004], lines 1-6, adaptively updating the predictive model includes generating a new set of model coefficients for the predictive model, determining whether the new set of model coefficients improves a fit of the predictive model to a set of operating data relative to a previous set of model coefficients used in the predictive model).

Lv teaches obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function, (Lv, Page 2, Section 2.2, first, we can acquire the autocorrelation function of the original data. The trend component may be removed and then calculate the partial autocorrelation function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Lv to obtaining a partial auto-correlation function data of the device based on at least one of the time series of the performance variable or the auto-correlation function data, the partial auto-correlation function data excluding a contribution of a portion of the samples considered in the auto-correlation function. Doing so enables one to obtain a stationary data sample, (Lv, Page 2).
Boettcher in view of Lv does not explicitly disclose a model generator module coupled to the data collector, the model generator module configured to generate an electronic model of the device using both the auto-correlation function data and the partial auto-correlation function data as inputs to the model;
Flores teaches the model generator module configured to generate an electronic model of the device using both the auto-correlation function data and the partial auto-correlation function data as inputs to the model (examiner notes that acf and pacf refer to autocorrelation function and partial autocorrelation function respectively; p.5, The acf and pacf functions are used in two different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher in view of Lv to utilize both the acf and pacf in its model generation, as suggested by Flores, in order to to minimize the data in the input layer, using only relevant, or statistically significant lags without increasing errors (Flores, p.1).

Regarding claim 16, Boettcher discloses the method of claim 15, wherein the future event is the performance variable associated with the device reaching a predetermined threshold, (Paragraph [0015], lines 18-27, the method further includes calculating, by a critical value module of the equipment model adaptation system, a critical value for the test statistic. The method further includes comparing, by a hypothesis testing module of the equipment model adaptation system, the test statistic with the critical value using the statistical hypothesis test to determine whether the predictive model has changed. The method further includes triggering an action performed by the equipment model adaptation system in response to the test statistic exceeding the critical value).

Regarding claim 17, Boettcher discloses the method of claim 15, wherein predicting the first time, at which the future event of the device is predicted to occur, comprises:
predicting at a second time, the first time, at which the future event of the device is predicted to occur, the first time after the second time, (Paragraph [0015], lines 9-14, the method further includes 

Regarding claim 18, Boettcher discloses the method of claim 15, further comprising:
wherein the auto-correlation function data indicates a correlation between the time series of the device and a lagged time series of the device (Paragraph [0014], lines 1-5, the system includes an auto-correlation corrector configured to remove an auto-correlated error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients), and
wherein the partial auto-correlation function data indicates a correlation between the time series of the device and the lagged time series without a contribution from intervening samples between the time series and the lagged time series (Paragraph [0020], lines 1-4, the method includes removing an auto-correlated model error from at least one of the first set of operating data and the second set of operating data prior to determining the sets of model coefficients).

Regarding claim 19, Boettcher discloses the method of claim 18, further comprising: 
generating the electronic model of the device based on the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0008], lines 6-13, removing the auto-correlated model error includes determining a residual error representing a difference between an actual output of the building equipment and an output predicted by the predictive model, using the error to calculate a lag one auto-correlation for the model error, and transforming at least one of the first set of operating data and the second set of operating data using the lag one auto-correlation),


Regarding claim 20, Boettcher discloses the method of claim 19, further comprising: 
determining a stationarity of the auto-correlation function data of the device based on the partial auto-correlation function data of the device, (Paragraph [0127], lines 7-10, the test statistic also considers random variation of the changes of the model coefficients even when the model is stationary); and
performing differencing on the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device, (Paragraph [0018], the test statistic is an F-statistic based on the difference between the first set of model coefficients and the second set of model coefficients), in response to determining that the stationarity of the auto-correlation function data of the device is less than a predetermined threshold, (Paragraph 0014, the system includes an auto-correlation corrector configured to remove an auto-correlated model error from at least one of the first set of operating data and the second set of operating data prior to the model generator module determining the sets of model coefficients),
wherein the electronic model is obtained based on the differenced operating on the autocorrelation function data of the device, (Paragraph 0008, lines 6-13, removing the auto-correlated model error includes determining a residual error representing a difference between an actual output of the building equipment and an output predicted by the predictive model, using the error to calculate a lag one auto-correlation for the model error, and transforming at least one of the first set of operating data and the second set of operating data using the lag one auto-correlation).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (U.S. Publication No. 2016/0180220 A1) in view of Lv., “A new algorithm for network traffic prediction” and Flores (Flores, J. H. F., Engel, P. M., & Pinto, R. C. (2012, June). Autocorrelation and partial autocorrelation functions to improve neural networks models on univariate time series forecasting. In The 2012 International Joint Conference on Neural Networks (IJCNN) (pp. 1-8). IEEE.), and in further view of Elbsat (U.S. Publication No. 2015/0316907 Al).

As to claim 7, Boettcher discloses all the elements of the current invention as stated above except, modifying parameters of the electronic model to be statistically significant and uncorrelated based on the auto-correlation function data.
Elbsat discloses, modifying parameters of the electronic model to be statistically significant and uncorrelated based on the auto-correlation function data of the device (Elbsat, Paragraph [0005], lines 15-19, the building management system includes a forecast adjuster configured to adjust the deterministic values predicted by the one or more deterministic models using the stochastic value predicted by the stochastic model to generate an adjusted forecast for the time series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Elbsat by adjusting the deterministic values predicted by the deterministic models. Doing so would enable the parameters of the electronic model to be statistically significant and uncorrelated based on the auto-correlation function data of the device.

As to claim 9, Boettcher discloses all the elements of the current invention as stated above except, detecting a pattern of the time series of the performance variable associated with the device based on the auto-correlation function data and the partial auto-correlation function data; and remove 
Elbsat discloses, detecting a pattern of the time series of the performance variable associated with the device base on the auto-correlation function data and the partial auto-correlation function data; and remove the detected pattern from the time series of the performance variable associated with the device to modify the auto-correlation function data and the partial auto-correlation function data of the device (Elbsat, Paragraph [0106], lines 1-3, in some embodiments, day-type classifier uses a pattern recognition technique to statistically determine which days have similar load profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Elbsat to also detect a pattern of the time series and also remove the detected pattern whiles also modifying the auto-correlation function data and the partial auto-correlation function data.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (U.S. Publication No. 2016/0180220 A1) in view of Lv., “A new algorithm for network traffic prediction” and Flores (Flores, J. H. F., Engel, P. M., & Pinto, R. C. (2012, June). Autocorrelation and partial autocorrelation functions to improve neural networks models on univariate time series forecasting. In The 2012 International Joint Conference on Neural Networks (IJCNN) (pp. 1-8). IEEE.), and in further view of Vitullo (U.S. Publication No. 2018/0113482 Al).

As to claim 10, Boettcher discloses all the elements of the current invention as stated above except, adding a moving average corresponding to the slope of the auto-correlation function data to the electronic model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Vitullo by adding a moving average to the slope of an auto-correlation function data to determine the function data had a slope less than the predetermined threshold.

As to claim 11, Boettcher discloses all the elements of the current invention as stated above except, adding an auto-regressive term corresponding to the slope of the partial autocorrelation function data to the electronic model.
Vitullo discloses adding an auto-regressive term corresponding to the slope of the partial auto-correlation function data to the electronic model, (Vitullo, Paragraph [0206], in some embodiments, the autoregressive (AR) model includes a moving average term to provide an autoregressive moving average (ARMA) model of the building zone temperature when predicting the temperature of the building zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Vitullo by adding an auto-regressive term to the slope of a partial auto-correlation function data to determine the function data had a slope less than the predetermined threshold.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boettcher (U.S. Publication No. 2016/0180220 A1) in view of Lv., “A new algorithm for network traffic prediction” and Flores (Flores, J. H. F., Engel, P. M., & Pinto, R. C. (2012, June). Autocorrelation and partial autocorrelation Drees (U.S. Publication No. 2018/0046164 Al).

As to claim 13, Boettcher discloses the current invention substantially as in current claim 1.
Boettcher however is silent on disclosing explicitly, the controller further comprising: a report generator coupled to the predictor, the report generator configured to generate a report indicating the future event of the device and the first time, at which the future event is predicted to occur.
Drees however discloses report generator coupled to the predictor, the report generator configured to generate a report indicating the future event of the device and the first time, at which the future event is predicted to occur, (Paragraph [0013], lines 4-8, the hybrid controller includes a state history tracker configured to record a state history including at least one of a sequence of state transitions executed by the state transition controller and a sequence of operating states resulting from state transitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boettcher to incorporate the teachings of Drees by coupling a report generator or state history tracker to the controller. Doing so would enable the device to have a record of when an event occurs and a record of when an event is predicted to occur so as to take appropriate measures on the events.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128